In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated May 26, *8031998, which granted the defendant’s cross motion for summary judgment dismissing the complaint and denied his motion to dismiss the defendant’s affirmative defenses.
Ordered that the order is affirmed, with costs.
The plaintiff alleges that he was injured on the defendant’s premises when a table owned by the defendant collapsed onto the plaintiff. The defendant met its initial burden of demonstrating a prima facie case of entitlement to judgment as a matter of law. In opposition, the plaintiff failed to come forward with admissible evidence to create an issue of fact. The plaintiff’s speculation as to the cause of the table collapsing was insufficient to defeat the motion for summary judgment (see, Garvin v Rosenberg, 204 AD2d 388).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.